


Exhibit 10.82

 

SECOND AMENDED AND RESTATED SECOND LIEN PLEDGE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SECOND LIEN PLEDGE AGREEMENT (this “Agreement”)
is effective as of the 26th day of November, 2008, by and between Arthur E.
Lipper, M.D. (“Lipper” or the “Pledgor”) and Bank of America, N.A., as
administrative agent, and its successors and assigns (collectively, the
“Administrative Agent”) under the Credit Agreement (as defined below). 
Capitalized terms used herein, but not defined herein, shall have the respective
meanings set forth in the Credit Agreement.

 

RECITALS

 

A.                                   Administrative Agent and Jacob Y. Terner,
M.D. (“Original Owner”) are party to that certain Second Lien Pledge Agreement
dated as of August 8, 2007 (the “Original Pledge Agreement”), wherein Original
Owner granted to Administrative Agent a lien and security interest in the Stock,
as more fully set forth therein.

 

B.                                     Administrative Agent and Osmundo R.
Saguil, M.D. (“Prior Owner”) are party to that certain Amended and Restated
Second Lien Pledge Agreement dated as of August 8, 2008 (the “Prior Pledge
Agreement”), wherein Prior Owner granted to Administrative Agent a lien and
security interest in the Stock, as more fully set forth therein.

 

C.                                     Simultaneous with the execution of the
Prior Pledge Agreement, the Prior Owner acquired from Original Owner, (i) all of
the issued and outstanding shares of PMG and (ii) all of the shares of Nuestra
Familia Medical Group, Inc. owned by PMG, representing 55.02% of the issued and
outstanding shares thereof (collectively with (i), the “Stock”).

 

D.                                    Simultaneous with the execution of this
Agreement, the Pledgor has acquired from Prior Owner the Stock.

 

E.                                      Simultaneous with the execution of this
Agreement, the Pledgor has been appointed (i) Chief Executive Officer of PMG,
(ii) Vice President of PMG’s affiliate, Holdings, and (iii) Vice President and
Chief Medical Officer of Holdings’ subsidiary, PMS.

 

F.                                      Pursuant to the terms of the Loan
Documents, Pledgor is required to grant to the Administrative Agent, for the
benefit of the Secured Parties, a lien and security interest in the Stock and
Collateral (as defined below).

 

G.                                     Pledgor and the Administrative Agent
desire to amend and restate the Prior Pledge Agreement in its entirety as set
forth herein.

 

NOW THEREFORE, in consideration of the foregoing promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the Administrative Agent and the Pledgor agree to
amend and restate the Prior Pledge Agreement to read in its entirety as follows:

 

1.                                       GRANT OF SECURITY INTEREST.

 

(a)                               The Pledgor hereby irrevocably and
unconditionally grants a second priority security interest in, a lien upon and
the right of set-off against, and assigns and transfers to the

 

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, all property referred to in Exhibit A attached hereto and
incorporated herein, as hereafter amended or supplemented from time to time (the
“Collateral”).  The parties hereto expressly agree that all rights, assets and
property at any time held in or credited to any securities account constituting
Collateral shall be treated as financial assets as defined in the Uniform
Commercial Code as in effect in any applicable state (the “UCC”).

 

(b)                              Notwithstanding anything contained herein to
the contrary, the liens and security interests granted to the Administrative
Agent, for the benefit of the Lenders, pursuant to this Agreement, and the
exercise of any right or remedy by the Administrative Agent, for the benefit of
the Lenders, under this Agreement, are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

 

2.                                       INDEBTEDNESS.

 

(a)                               The Collateral secures and will secure all
Indebtedness of (i) Prospect Medical Group, Inc., a California professional
corporation (“PMG”), (ii) Prospect Medical Holdings, Inc., a Delaware
corporation (“Holdings”) and (iii) PMS, in each case, owed to the Administrative
Agent and the Lenders.  Each person or entity obligated under any Indebtedness
is sometimes referred to in this Agreement as a “Debtor”.

 

(b)                              “Indebtedness” means:

 

(i)                                     all “Obligations” (as such term is
defined in the Credit Agreement) under (A) that certain Second Lien Credit
Agreement (as amended, restated, modified or otherwise supplemented, the “Credit
Agreement”) dated as of August 8, 2007 among Holdings, PMG, the Administrative
Agent and the other financial institutions from time to time party thereto (the
“Lenders”), (B) the other Loan Documents, and (C) and all other instruments,
documents and agreements of every kind and nature now or hereafter executed in
connection with the Credit Agreement (including all renewals, increases,
extensions, restatements and replacements thereof and amendments and
modifications of any of the foregoing),

 

(ii)                                  all obligations and liabilities of Pledgor
to the Administrative Agent hereunder, and

 

(iii)                               all costs, attorneys’ fees and expenses
incurred by the Administrative Agent in connection with the collection or
enforcement of any of the above.

 

(c)                               Unless otherwise agreed in writing,
“Indebtedness” shall not include any debts, obligations or liabilities which are
or may hereafter be “consumer credit” subject to the disclosure requirements of
the Federal Truth in Lending law or any regulation promulgated thereunder.

 

3.                                       COVENANTS, REPRESENTATIONS AND
WARRANTIES.   Pledgor and each Debtor covenant, represent and warrant that
unless compliance is waived by the Administrative Agent in writing:

 

(a)                               Pledgor is the legal and beneficial owner of
all the Collateral free and clear of any and all liens, encumbrances, or
interests of any third parties other than the Second Priority Lien of the
Administrative Agent and the first priority security interest of the First Lien
Administrative Agent, and will keep the Collateral free of all liens, claims,
security interests and encumbrances of

 

2

--------------------------------------------------------------------------------


 

any kind or nature, whether voluntary or involuntary, except the Second Priority
Lien of the Administrative Agent and the first priority security interest of the
First Lien Administrative Agent.  Pledgor is the (i) Chief Executive Officer of
PMG, (ii) Vice President of PMG’s affiliate, Holdings, and (iii) Vice President
and Chief Medical Officer of Holdings’ subsidiary, PMS.  Pledgor holds title to
the Collateral as an individual and such Collateral is subject to assignable
option agreements that allow PMS and PMG, as applicable, to acquire the
Collateral or designate a successor physician as the record holder of such
Collateral at any time (collectively, as each may be amended, the “Option
Agreement”).

 

(b)                              Pledgor and each Debtor shall, at PMG’s
expense, take all actions necessary or advisable from time to time to maintain
the Second Priority Lien and perfection thereof of the Administrative Agent in
the Collateral and shall not take any actions that would alter, impair or
eliminate said priority or perfection.

 

(c)                               Pledgor and each Debtor agree to cause PMG,
and PMG agrees, to pay prior to delinquency all taxes, charges, liens and
assessments against the Collateral, and upon the failure of Pledgor to do so,
the Administrative Agent at its option may pay any of them and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same.

 

(d)                              If any of the Collateral is margin stock as
defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System of the United States (“FRB”), Pledgor will provide the
Administrative Agent a properly executed Form U-1 Purpose Statement. The
Administrative Agent and Pledgor will comply with the requirements and
restrictions imposed by Regulation U.

 

(e)                               Pledgor’s exact legal name is correctly set
forth on the signature page hereof. Pledgor will notify the Administrative Agent
in writing at least 30 days prior to any change in Pledgor’s name or identity.

 

(f)                                 Pledgor resides and has for the four month
period preceding the date hereof resided in the state specified on the signature
page hereof.  Pledgor shall give the Administrative Agent at least thirty (30)
days notice before changing the location of his residence.

 

4.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS REGARDING EQUITY SECURITIES COLLATERAL.  Pledgor and each Debtor
hereby represent, warrant and covenant the following with respect to any equity
securities comprising any or all of the Collateral (collectively, the “Equity
Securities”) and covenant and agree to promptly notify the Administrative Agent
in writing in the event that any of the foregoing representations and warranties
is no longer true and correct:

 

(a)                               The Equity Securities have been duly
authorized and validly issued and are fully paid and non-assessable.

 

(b)                              There are no restrictions on the pledge of the
Equity Securities by Pledgor to the Administrative Agent nor on the sale of the
Equity Securities by Pledgor or the Administrative Agent (whether pursuant to
securities laws or regulations or any shareholder, lock-up or other similar
agreement or insider trading rules of the issuer).

 

5.                                       ADMINISTRATIVE AGENT APPOINTED ATTORNEY
IN FACT.  Upon the occurrence and during the continuation of an Event of
Default, Pledgor authorizes and irrevocably appoints the Administrative Agent as
Pledgor’s true and lawful attorney-in-fact with full power of substitution to
take any action and execute or otherwise authenticate any record or other
documentation

 

3

--------------------------------------------------------------------------------


 

that the Administrative Agent considers necessary or advisable to accomplish the
purposes of this Agreement, including but not limited to, the following actions:
(a) to endorse, receive, accept and collect all checks, drafts, other payment
orders and instruments representing or included in the Collateral or
representing any payment, dividend or distribution relating to any Collateral or
to take any other action to enforce, collect or compromise any of the
Collateral; (b) to transfer any Collateral (including converting physical
certificates to book-entry holdings) into the name of the Administrative Agent
or its nominee or any broker-dealer (which may be an affiliate of the
Administrative Agent) and to execute any control agreement covering any
Collateral on Pledgor’s behalf and as attorney-in-fact for Pledgor in order to
perfect the Administrative Agent’s Second Priority Lien in the Collateral and in
order to provide the Administrative Agent with control of the Collateral, and
Pledgor’s signature on this Agreement or other authentication of this Agreement
shall constitute an irrevocable direction by Pledgor to any bank, custodian,
broker dealer, any other securities intermediary or commodity intermediary
holding any Collateral or any issuer of any letters of credit to comply with any
instructions or entitlement orders, of the Administrative Agent without further
consent of Pledgor; (c) to participate in any recapitalization,
reclassification, reorganization, consolidation, redemption, stock split, merger
or liquidation of any issuer of securities which constitute Collateral, and in
connection therewith the Administrative Agent may deposit or surrender control
of the Collateral, accept money or other property in exchange for the
Collateral, and take such action as it deems proper in connection therewith, and
any money or property received on account of or in exchange for the Collateral
shall be applied to the Indebtedness or held by the Administrative Agent
thereafter as Collateral pursuant to the provisions hereof; (d) to exercise any
right, privilege or option pertaining to any Collateral, but the Administrative
Agent has no obligation to do so; (e) to file any claims, take any actions or
institute any proceedings which the Administrative Agent determines to be
necessary or appropriate to collect or preserve the Collateral or to enforce the
Administrative Agent’s rights with respect to the Collateral; (f) to execute in
the name or otherwise authenticate on behalf of Pledgor any record reasonably
believed necessary or appropriate by the Administrative Agent for compliance
with laws, rules or regulations applicable to any Collateral, or in connection
with exercising the Administrative Agent’s rights under this Agreement; (g) to
file any financing statement relating to this Agreement; (h) to make any
compromise or settlement it deems desirable or proper with reference to the
Collateral; (i) to do and take any and all actions with respect to the
Collateral and to perform any of Pledgor’s obligations under this Agreement; and
(j) to execute any documentation reasonably believed necessary by the
Administrative Agent for compliance with Rule 144 or any other restrictions,
laws, rules or regulations applicable to any Collateral hereunder that
constitutes restricted or control securities under the securities laws.  The
foregoing appointments are irrevocable and coupled with an interest and shall
survive the death or disability of Pledgor and shall not be revoked without the
Administrative Agent’s written consent.  To the extent permitted by law, Pledgor
hereby ratifies all said attorney-in-fact shall lawfully do by virtue hereof.

 

6.                                       VOTING RIGHTS.

 

(a)                               So long as no Event of Default shall have
occurred and is continuing and the Administrative Agent has not delivered the
notice specified in subsection (b) below, Pledgor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Collateral or
any part thereof for any purpose not inconsistent with the terms of this
Agreement or any document or agreement executed in connection herewith.

 

(b)                              Upon the occurrence and during the continuance
of an Event of Default, at the option of the Administrative Agent exercised in a
writing sent to Pledgor, all rights of Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
subsection (a) above shall cease, and the Administrative Agent shall thereupon
have the sole right to exercise such voting and other consensual rights.

 

4

--------------------------------------------------------------------------------


 

7.                                       EVENTS OF DEFAULT; REMEDIES.

 

(a)                               Any one or more of the following shall be a
default hereunder (each an, “Event of Default”):

 

(i)                                     An “Event of Default” under the Credit
Agreement (as such term is defined in the Credit Agreement) occurs and is
continuing.

 

(ii)                                  Pledgor or any Debtor fails to pay any
Indebtedness when due, after giving effect to any applicable grace period.

 

(iii)                               Pledgor or any Debtor fails to cure a breach
of any collateral maintenance provisions set forth in this Agreement or in any
agreement governing or executed or delivered in connection with any Indebtedness
within the applicable cure period specified therein.

 

(iv)                              Pledgor or any Debtor breaches any term,
provision, warranty or representation under this Agreement not specifically
referred to in subsection (a) of this Section or breaches any term, provision,
warranty or representation of the Credit Agreement or any other agreement or
instrument evidencing, securing or executed or delivered in connection with the
Indebtedness beyond any grace period provided with respect thereto.

 

(v)                                 Any control agreement covering any
Collateral is breached, or any party to such control agreement terminates or
notifies the Administrative Agent or Pledgor of its intention to terminate the
control agreement or denies the enforceability of the control agreement.

 

(vi)                              Any involuntary lien of any kind or character
attaches to any of the Collateral.

 

(b)                              If an Event of Default occurs, the
Administrative Agent may do any one or more of the following:

 

(i)                                     Declare any Indebtedness immediately due
and payable, without notice or demand.

 

(ii)                                  Exercise as to any or all of the
Collateral all the rights, powers and remedies of an owner, subject to the
provisions of Section 6 of this Agreement.

 

(iii)                               Enforce the security interest given
hereunder pursuant to the UCC and any other applicable law.

 

(iv)                              Subject to applicable Laws (including, without
limitation, securities laws and regulations), sell all or any part of the
Collateral at public or private sale in accordance with the UCC, without
advertisement, in such manner and order as the Administrative Agent may elect. 
The Administrative Agent may purchase the Collateral for its own account at any
such sale.

 

5

--------------------------------------------------------------------------------


 

(v)                                 Enforce the security interest of the
Administrative Agent in any deposit account which is part of the Collateral by
applying such account to the Indebtedness.

 

(vi)                              Exercise any other remedy provided under this
Agreement or by any applicable law.

 

(vii)                           Comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and such
compliance will not be considered to affect adversely the commercial
reasonableness of any sale or other disposition of the Collateral.

 

(viii)                        Sell the Collateral without giving any warranties
as to the Collateral.  The Administrative Agent may specifically disclaim any
warranties of title or the like.  This procedure will not be considered to
affect adversely the commercial reasonableness of any sale or other disposition
of the Collateral.

 

(ix)                                If requested by the Administrative Agent,
Holdings, PMS and/or PMG will direct Pledgor (whether pursuant to the Option
Agreement or otherwise), or his estate, as the case may be, to sell and Pledgor,
or his estate, as the case may be, shall promptly sell all (or any portion as
may be directed by the Administrative Agent) of the Collateral to such
person(s) as Holdings, PMS and PMG shall in their reasonable discretion direct,
subject to the reasonable approval of Administrative Agent (the “New
Shareholder(s)”).  If requested by the Administrative Agent, such New
Shareholder(s) shall execute and deliver to the Administrative Agent a pledge
agreement and such other agreements, documents and instruments as the
Administrative Agent and the Lenders may request evidencing or relating to the
Collateral, each in form and substance satisfactory to the Administrative Agent.

 

8.                                       RIGHT TO CURE; LIMITATION ON
ADMINISTRATIVE AGENT’S DUTIES.  If Pledgor fails to perform any agreement
contained herein, the Administrative Agent may perform or cause performance of
such agreement and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by the Debtors, on a joint and several
basis, under Section 13.  Any powers conferred on the Administrative Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers.  Except for reasonable care
in the custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Administrative Agent shall have no duty
as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral. 
The Administrative Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that the
Administrative Agent shall not have any responsibility for (a) ascertaining,
exercising or taking other action or giving Pledgor notice with respect to
subscription rights, calls, conversions, exchanges, maturities, lenders or other
matters relative to any Collateral, whether or not the Administrative Agent has
or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against any parties with respect to any Collateral. 
The Administrative Agent shall not be liable for any loss to the Collateral
resulting from acts of God, war, civil commotion, fire, earthquake, or other
disaster or for any other loss or damage to the Collateral except to the extent
such loss is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the Administrative Agent’s gross
negligence or willful misconduct.

 

6

--------------------------------------------------------------------------------


 

9.                                       WAIVERS.  The Administrative Agent
shall be under no duty or obligation whatsoever and Pledgor waives any right to
require the Administrative Agent to (i) make or give any presentment, demands
for performances, notices of nonperformance, protests, notices of protest or
notices of dishonor in connection with any obligations or evidences of
indebtedness held by the Administrative Agent as Collateral, or in connection
with any obligation or evidences of indebtedness which constitute in whole or in
part the Indebtedness, (ii) proceed against any person or entity, (iii) proceed
against or exhaust any collateral in any order and in any manner it so elects or
(iv) pursue any other remedy in the Administrative Agent’s power.  Pledgor
waives any defense arising by reason of (i) any disability or other defense of
any Debtor or any other person, (ii) the cessation from any cause whatsoever of
the liability of any Debtor or any other person, (iii) any lack of validity or
enforceability of the Credit Agreement, any other document of consistence
executed in connection herewith or any other agreement or instrument governing
or evidencing any Secured Obligations, (iv) the insolvency of any Debtor or any
other person or (v) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Pledgor.

 

Until the Indebtedness is paid in full, Pledgor waives any right of subrogation,
reimbursement, indemnification, and contribution (contractual, statutory or
otherwise), including without limitation any claim or right of subrogation under
the Bankruptcy Code (Title 11 of the U.S. Code) or any successor statute,
arising from the existence or performance of this Agreement, and Pledgor waives
any right to enforce any remedy which the Administrative Agent now has or may
hereafter have against any Debtor or against any other person and waives any
benefit of and any right to participate in any Collateral or security whatsoever
now or hereafter held by the Administrative Agent.  If Pledgor is not also a
Debtor with respect to a specified Indebtedness, Pledgor authorizes the
Administrative Agent without notice or demand and without affecting Pledgor’s
liability hereunder, from time to time to:  (i) renew, extend, accelerate or
otherwise change the time for payment of or otherwise change the terms of the
Indebtedness or any part thereof, including increase or decrease of the rate of
interest thereon; (ii) take and hold security, other than the Collateral, for
the payment of the Indebtedness or any part thereof, and exchange, enforce,
waive and release the Collateral or any part thereof or any such other security;
(iii) apply the proceeds of any Collateral to the Indebtedness in any order and
in any manner it so elects and (iv) release or substitute any Debtor or any one
or more of them, or any of the endorsers or guarantors of the Indebtedness or
any part thereof, or any other parties thereto and Pledgor consents to the
taking of, or failure to take, any action by the Administrative Agent which
might in any manner or to any extent vary the risks of Pledgor under this
Agreement or which, but for this provision, might operate as a discharge of
Pledgor.  Pledgor agrees that it is solely responsible for keeping itself
informed as to the financial condition of each Debtor and of all circumstances
which bear upon the risk of nonpayment or the risk of a margin call or
liquidation of the Collateral.

 

Pledgor understands and acknowledges that if the Administrative Agent forecloses
judicially or nonjudicially against any real property security for the
Indebtedness, that foreclosure could impair or destroy any ability that Pledgor
may have to seek reimbursement, contribution, or indemnification from any Debtor
or others based on any right Pledgor may have of subrogation, reimbursement,
contribution, or indemnification for any amounts paid by Pledgor under this
Agreement.  Pledgor further understands and acknowledges that in the absence of
this paragraph, such potential impairment or destruction of the Pledgor’s
rights, if any, may entitle Pledgor to assert a defense to this Agreement based
on Section 580d of the California Code of Civil Procedure as interpreted in
Union Bank v. Gradsky, 265 Cal.App.2d 40 (1968). By executing this Agreement,
Pledgor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that Pledgor will be fully liable under this Agreement
even though the Administrative Agent or any other person may foreclose, either
by judicial foreclosure or by exercise of power of sale, any deed of trust
securing the Indebtedness; (ii) agrees that Pledgor will not assert that defense
in any action or proceeding which the Administrative Agent or any other person
may commence to enforce this Agreement; (iii) acknowledges and agrees that the
rights and defenses waived by Pledgor

 

7

--------------------------------------------------------------------------------


 

in this Agreement include any right or defense that the Pledgor may have had or
be entitled to assert based on or arising out of any one or more of Sections
580a, 580b, 580d, or 726 of the California Code of Civil Procedure or
Section 2848 of the California Civil Code; and (iv) acknowledges and agrees that
the Administrative Agent and each other Lender is relying on this waiver in
creating the Indebtedness, and that this waiver is a material part of the
consideration which the Administrative Agent and each Lender is receiving for
creating the Indebtedness.

 

10.                                 TRANSFER, DELIVERY AND RETURN OF COLLATERAL.

 

(a)                               Pledgor shall immediately deliver or cause to
be delivered to the Administrative Agent (or the Securities Intermediary, if
any) (i) any certificates or instruments now or hereafter representing or
evidencing Collateral and such certificates and instruments shall be in suitable
form for transfer without restriction or stop order by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank in
form and substance satisfactory to the Administrative Agent, and (ii) in the
same form as received (with any necessary endorsement), all dividends and other
distributions paid or payable in cash in respect of any Collateral and any such
amounts, if received by Pledgor, shall be received in trust for the benefit of
the Administrative Agent and be segregated from the other property or funds of
Pledgor.

 

(b)                              The Administrative Agent may at any time
deliver the Collateral or any part thereof to Pledgor and the receipt by Pledgor
shall be a complete and full acquittance for the Collateral so delivered, and
the Administrative Agent shall thereafter be discharged from any liability or
responsibility therefor.

 

(c)                               Upon the transfer of all or any part of the
Indebtedness, the Administrative Agent may transfer all or any part of the
Collateral and shall be fully discharged thereafter from all liability and
responsibility with respect to such Collateral so transferred, and the
transferee shall be vested with all the rights and powers of the Administrative
Agent hereunder with respect to such Collateral so transferred; but with respect
to any Collateral not so transferred the Administrative Agent shall retain all
rights and powers hereby given.  Pledgor agrees that the Administrative Agent
may disclose to any prospective purchaser or transferee and any purchaser or
transferee of all or part of the Indebtedness any and all information in the
Administrative Agent’s possession concerning Pledgor, this Agreement and the
Collateral.

 

11.                                 CONTINUING AGREEMENT AND POWERS.

 

(a)                               This is a continuing Agreement and all the
rights, powers and remedies hereunder shall, unless otherwise limited herein,
apply to all past, present and future Indebtedness of any Debtor or any one or
more of them to the Administrative Agent and the Lenders, including that arising
under successive transactions which shall either continue the Indebtedness,
increase or decrease it, or from time to time create new Indebtedness after all
or any prior Indebtedness has been satisfied, and notwithstanding the death,
incapacity, cessation of business, dissolution or bankruptcy of any Debtor or
any one or more of them, or any other event or proceeding affecting any Debtor
or any one or more of them.

 

(b)                              Until all Indebtedness shall have been paid in
full and the Administrative Agent and the Lenders shall have no obligation to
extend credit to any Debtor, the power of sale and all other rights, powers and
remedies granted to the Administrative Agent hereunder shall continue to exist
and may be exercised by the Administrative Agent at the time specified hereunder
irrespective of the fact that the Indebtedness or any part thereof may have
become barred by any

 

8

--------------------------------------------------------------------------------


 

statute of limitations, or that the personal liability of Debtor or any one or
more of them may have ceased.  Pledgor waives the benefit of any statute of
limitations as applied to this Agreement.

 

12.                                 SECURITIES INTERMEDIARY.  Upon the
occurrence and during the continuation of an Event of Default, if permitted by
the Administrative Agent, some or all of the Collateral may be held at a broker
or other securities intermediary (the “Securities Intermediary”).  Pledgor shall
pay to the Securities Intermediary any charges or costs imposed by the
Securities Intermediary.  Pledgor at no time shall request that the Securities
Intermediary release any Collateral to Pledgor, except as expressly permitted by
the Administrative Agent.  The Administrative Agent may require that Pledgor
obtain a control agreement, signed by the Securities Intermediary, in form and
substance acceptable to the Administrative Agent.  The Administrative Agent may,
at any time but in accordance with the terms of this Agreement and any control
agreement, require the Securities Intermediary to do any or all of the
following: (a) disburse any or all of the Collateral to the Administrative
Agent; (b) allow the Administrative Agent (and not Pledgor) to exercise any
rights relating to the Collateral; (c) sell some or all of the Collateral and
remit the sales proceeds (less the Securities Intermediary’s normal sales
charge) to the Administrative Agent; and (d) buy and sell Collateral only upon
the instructions of the Administrative Agent (and not Pledgor).  If the
Administrative Agent assigns or transfers its rights under this Agreement and
the Administrative Agent is the Securities Intermediary for any or all of the
Collateral, Pledgor agrees that the Administrative Agent, in such capacity, is
irrevocably directed by Pledgor to comply with instructions or entitlement
orders with respect to such Collateral originated by any assignee or transferee
of this Agreement without further consent of Pledgor.

 

13.                                 COSTS.  All advances, charges, costs and
expenses, including reasonable attorneys’ fees, incurred or paid by the
Administrative Agent in exercising any right, power or remedy conferred by this
Agreement or in the enforcement thereof, and including the charges and expenses
of the Administrative Agent’s custody unit or of any Securities Intermediary,
shall become a part of the Indebtedness secured hereunder and shall be paid to
the Administrative Agent by the Debtors, on a joint and several basis,
immediately and without demand, with interest thereon at an annual rate equal to
the highest rate of interest of any Indebtedness secured by this Agreement (or,
if there is no such interest rate, at the maximum interest rate permitted by law
for interest on judgments).  Such costs and attorneys’ fees shall include the
allocated cost of in-house counsel to the extent permitted by law.

 

14.                                 NOTICES.  Unless otherwise provided or
agreed to herein or required by law, notice and communications provided for in
this Agreement shall be in writing and shall be mailed, telecopied or delivered
to Pledgor and each Debtor to the respective addresses or facsimile numbers for
notices set forth for Pledgor and each Debtor below or across from its signature
below or at such other address or facsimile number as shall be designated by
Pledgor or such Debtor in a written notice to the Administrative Agent at the
address for notices set forth for the Administrative Agent below or across from
the Administrative Agent’s signature below.  If either Pledgor’s or Holdings’
address or facsimile number for notices is not entered below the respective
Person has not otherwise designated such address or facsimile number to the
Administrative Agent in writing, then the address and/or facsimile number for
such Person in the Administrative Agent’s records shall be deemed the address or
facsimile for notices to such Person.  Notices and other communications sent by
(a) first class mail shall be deemed delivered on the earlier of actual receipt
or on the fourth business day after deposit in the U.S. mail, postage prepaid,
(b) overnight courier shall be deemed delivered on the next business day after
deposit with the overnight courier, (c) facsimile shall be deemed delivered when
transmitted and (d) any other method, shall be deemed delivered when delivered. 
To the extent that oral notification is provided for or agreed to herein, such
oral notification may be made by telephone to any of the number(s) set forth on
the signature page for Pledgor; provided that any oral notification in person or
at any other telephone number shall constitute notification hereunder.

 

9

--------------------------------------------------------------------------------

 

15.           GOVERNING LAW; JURISDICTION; JURY TRIAL, ETC.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH DEBTOR AND PLEDGOR IRREVOCABLY
AND UNCONDITIONALLY SUBMIT, FOR HIMSELF/ITSELF AND THE COLLATERAL, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST EITHER HOLDINGS, PLEDGOR OR THE COLLATERAL IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH DEBTOR AND PLEDGOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.  NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY

 

10

--------------------------------------------------------------------------------


 

OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

(f)            California Judicial Reference.  If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court and (b) PMG shall be solely responsible to pay all fees
and expenses of any referee appointed in such action or proceeding.

 

16.           INDEMNITY.  Each Debtor shall jointly and severally indemnify,
hold harmless and defend the Administrative Agent and its directors, officers,
agents and employees, from and against any and all claims, actions, obligations,
liabilities and expenses, including defense costs, investigative fees and costs,
and legal fees and damages arising from their execution of or performance under
this Agreement or any control agreement executed by the Administrative Agent in
connection with the Collateral, except to the extent that such claim, action,
obligation, liability or expense is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such indemnified person. This
indemnification shall survive the termination of this Agreement.

 

17.           MISCELLANEOUS.

 

(a)          This Agreement (i) may be waived, altered, modified or amended only
by an instrument in writing, duly executed by the party or parties sought to be
charged or bound thereby, and (ii) may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement; but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart.  Any waiver, express or implied, of any provision hereof and
any delay or failure by the Administrative Agent to enforce any provision shall
not preclude the Administrative Agent from enforcing any such provision
thereafter.

 

(b)          Pledgor hereby irrevocably authorizes the Administrative Agent to
file one or more financing statements describing all or part of the Collateral,
and continuation statements, or amendments thereto, relative to all or part of
the Collateral as authorized by applicable law.  Such financing statements,
continuation statements and amendments will contain any other information
required by the UCC for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment.  Pledgor agrees to
furnish any such information to the Administrative Agent promptly upon request. 
Pledgor also ratifies Pledgor’s authorization for the Administrative Agent to
have filed any initial financing statement or amendments thereto filed prior to
the date hereof.

 

(c)          From time to time, Pledgor and each Debtor shall, at the request of
the Administrative Agent, execute such other agreements, documents or
instruments or take any other

 

11

--------------------------------------------------------------------------------


 

actions in connection with this Agreement as the Administrative Agent may
reasonably deem necessary to evidence or perfect the security interests granted
herein, to maintain the Second Priority Lien, or to effectuate the rights
granted to the Administrative Agent herein, but their failure to do so shall not
limit or affect any security interest or any other rights of the Administrative
Agent in and to the Collateral.  Pledgor will execute and deliver to the
Administrative Agent any stock powers, instructions to any securities
intermediary, issuer or transfer agent, proxies, or any other documents of
transfer that the Administrative Agent requests in order to perfect, obtain
control or otherwise protect the Administrative Agent’s security interest in the
Collateral or to effect the Administrative Agent’s rights under this Agreement. 
Such powers or documents may be executed in blank or completed prior to
execution, as requested by the Administrative Agent.

 

(d)          Any term used or defined in the UCC and not defined herein has the
meaning given to the term in the UCC, when used in this Agreement.

 

(e)          This Agreement shall benefit the Administrative Agent’s successors
and assigns and shall bind each of Pledgor’s and each Debtor’s successors and
assigns, except that none of the Debtors or Pledgor may assign their respective
rights or obligations under this Agreement.

 

(f)           No failure by the Administrative Agent or any Lender to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder, under the Credit Agreement or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided and
provided under the Credit Agreement and each other Loan Document are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
law.

 

(g)          The illegality, invalidity or unenforceability of any provision of
this Agreement shall not in any way affect or impair the legality, validity or
enforceability of the remaining provisions of this Agreement.

 

(h)          This Agreement and any other documents executed or delivered in
connection herewith including, but not limited to the Intercreditor Agreement, 
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede any prior expressions of intent or
understandings with respect to this transaction.

 

18.           FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

Executed as of the 26th day of November, 2008.

 

 

BANK OF AMERICA, N.A., as administrative agent

 

 

 

 

By:

/s/ Dora A. Brown

 

Name: Dora A. Brown

 

Title:   Vice President

 

 

 

Address:

 

Bank of America, N.A.

 

Agency Management

 

800 Fifth Avenue, Floor 17

 

WA1-501-32-37

 

Seattle, WA  98104

 

ATTN: Tiffany Shin

 

--------------------------------------------------------------------------------


 

Pledgor’s Residence

PLEDGOR:

 

 

 

California

/s/ Arthur E. Lipper, M.D.

 

Signature

Address for Notices to Pledgor:

 

 

 

Printed Name: Arthur E. Lipper, M.D.

 

 

 

 

 

 

 

 

 

Address for Notices to Holdings, PMG and PMS:

 

 

 

 

 

c/o Prospect Medical Group, Inc.
1920 East 17th Street, Suite 200
Santa Ana, California 92705

Agreed to as of the date hereof:
PROSPECT MEDICAL GROUP, INC.

 

By:

/s/ Samuel Lee

 

Name: Samuel Lee

 

Title: Senior Vice President

 

 

 

 

 

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

By:

/s/ Samuel Lee

 

Name: Samuel Lee

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

PROSPECT MEDICAL SYSTEMS, INC.

 

 

 

By:

/s/ Samuel Lee

 

Name: Samuel Lee

 

Title: Chairman

 

--------------------------------------------------------------------------------


 

SPOUSAL JOINDER AND CONSENT

 

I am the spouse of Arthur E. Lipper (“Lipper”).  To the extent that I have any
interest in any of the Collateral (as that term is defined in the attached
Amended and Restated Second Lien Pledge Agreement dated as of November 26, 2008
between Lipper and Bank of America, N.A., as administrative agent (the “Pledge
Agreement”)), I hereby join in the Pledge Agreement and agree to be bound by its
terms and conditions to the same extent as my spouse.  I have read the Pledge
Agreement, understand its terms and conditions, and to the extent that I have
felt it necessary, have retained independent legal counsel to advise me
concerning the legal effect of the Pledge Agreement and this Spousal Joinder and
Consent.

 

I understand and acknowledge that the Administrative Agent is relying on the
validity and accuracy of this Spousal Joinder and Consent in entering into the
Pledge Agreement.

 

Date:       as of November 23, 2008

 

Signature:

/s/ Allyson Lipper

 

 

Printed Name:

Allyson Lipper

 

 

--------------------------------------------------------------------------------


 

Exhibit A to Pledge Agreement

 

Description of Collateral

 

Pledged equity:

 

Pledged Entity

 

Class of Stock

 

Stock
Certificate #

 

Number of
Shares

 

Percentage of
Outstanding
Shares

 

Prospect Medical Group, Inc., a California professional corporation

 

Common

 

48

 

4,000

 

100

%

Nuestra Familia Medical Group, Inc., a California professional corporation

 

Common

 

100

 

839.02

 

55.02

%

 

The pledged equity includes all present and future income, proceeds, earnings,
increases, and substitutions from or for the Collateral of every kind and
nature, including without limitation all payments, interest, profits,
distributions, benefits, rights, options, warrants, dividends, stock dividends,
stock splits, stock rights, regulatory dividends, subscriptions, monies, claims
for money due and to become due, proceeds of any insurance on the Collateral,
shares of stock of different par value or no par value issued in substitution or
exchange for shares included in the Collateral, and all other property Pledgor
is entitled to receive on account of such Collateral, including accounts,
documents, instruments, chattel paper, and general intangibles.

 

--------------------------------------------------------------------------------
